Citation Nr: 0403477	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  99-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a rib 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.

3.  Entitlement to service connection for disabilities of the 
gallbladder and appendix.

4.  Entitlement to service connection for an incisional 
hernia under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).  

Procedural history

The veteran had active service from April 23, 1963 to 
December 3, 1963. 

A claim of entitlement to service connection for a rib 
disorder was denied by the RO in a March 1995 rating 
decision.  That decision was not appealed and became final in 
March 1996.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104, 20.1103 (2003).

In November 1996, the RO received the veteran's request to 
reopen the claim of entitlement to service connection for a 
rib disorder.  The RO also received claims of entitlement to 
service connection for a psychiatric disorder, and for 
residuals of a cholecystectomy and appendectomy, including an 
incisional hernia.  In a February 1997 rating decision, the 
RO declined to reopen the rib injury claim and denied the 
other service connection claims on the merits.  The veteran 
disagreed with the February 1997 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in December 1999.  


In February 2001, the Board remanded these issues to ensure 
compliance with the Veteran's Claims Assistance Act of 2000.  
After the requested development was accomplished, the RO 
issued supplemental statements of the case (SSOCs) in April 
2002, May 2002, June 2002, November 2002 and January 2003, 
which continued the previous denials.  The Board notes that 
the claim of entitlement to service connection for a rib 
disorder was reopened and denied on the merits in the June 
2002 SSOC.  

The veteran testified before the undersigned at a BVA Central 
Office hearing in June 2003.  The transcript of the hearing 
is associated with the veteran's claims folder.

Clarification of issues on appeal

The Board notes that the RO developed and adjudicated a claim 
of entitlement to service connection for residuals of an 
appendectomy and colocystectomy, to include an incisional 
hernia.  The Board finds that the incisional hernia is in 
fact a separate issue, based on the results of the surgery 
itself, not an in-service incident.  As these issues involve 
a different historical background, different law and 
regulations, different evidence and potentially different 
outcomes, the Board will treat them as separate issues, as 
listed on the first page of this decision.  The Board notes 
that the RO did in fact address the matters of direct service 
connection, secondary service connection and service 
connection under 38 U.S.C.A. § 1151; therefore, the Board's 
treatment of these matters as separate issues does not 
prejudice the veteran in any way.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92. 

Remand

The issues of entitlement to service connection for a rib 
disorder, an incisional hernia, and a psychiatric disorder 
will be addressed in the REMAND section below.  They have 
been remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.



FINDINGS OF FACT

1.  In an unappealed March 1995 rating decision, the RO 
denied service connection for a rib disorder. 

2.  The evidence associated with the claims file subsequent 
to the RO's March 1995 rating decision is new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

3.  Competent medical evidence does not reveal that the 
veteran's claimed disorders of the appendix and gallbladder 
are related to his military service or to any incident 
thereof.


CONCLUSIONS OF LAW

1.  The RO's March 1995 decision denying service connection 
for a rib disorder is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2003).

2.  Since the March 1995 decision, new and material evidence 
has been received, and so the claim of entitlement to service 
connection for a rib disorder is reopened.  38 U.S.C.A. §§ 
5108 (West 2002); 38 C.F.R. §§ 3.156 (2000).

3.  A disorder of the gallbladder or appendix was not 
incurred as a result of the veteran's active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a rib disorder, which was denied by the RO in 
March 1995.  He is also seeking entitlement to service 
connection for disorders of the appendix and gallbladder, for 
an incisional hernia, and for a psychiatric disorder. 


The Board points out that although the RO reopened the claim 
of entitlement to service connection for a rib disorder in 
the June 2002 SSOC and adjudicated the claim on the merits, 
the Board must itself examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans' Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

The provisions of the VCAA and the implementing regulations 
are fully applicable to the two service connection claims in 
this case; however, the duty to assist does not apply to the 
rib injury residuals claim unless it is reopened.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2003).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also, 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by 
correspondence from the RO following the Board's February 
2001 remand, by the remand itself, by the February 1997 
rating decision, by the November 1999 statement of the case 
(SOC), and by SSOCs dated in April 2002, May 2002, June 2002, 
November 2002, and January 2003, of the pertinent law and 
regulations, of the need to submit additional evidence on his 
claims, and of the particular deficiencies in the evidence 
with respect to his claims.  

More significantly, the letter sent to the veteran in May 
2001, in response to the Board's remand, specifically 
referenced the VCAA and informed the veteran of the evidence 
he was required to provide and what evidence VA would attempt 
to obtain on his behalf.  The letter explained that VA would 
obtain government records and would make reasonable efforts 
to help him get other relevant evidence, such as private 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

The Board finds that this document properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b). 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in April 2002, prior to the expiration 
of the one-year period following the May 2001 notification of 
the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
Cf.  Disabled American Veterans, et. al. v. Secretary of 
Department of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. 
Cir. 2003); Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003) [holding generally that 38 C.F.R. §§ 
3.159(b)(1) and 19.9(a)(2)(ii) are invalid to the extent they 
provide a claimant "not less than 30 days" to respond to a 
VCAA notification letter because the regulations are contrary 
to 38 U.S.C.A. § 5103(b), which provides a claimant one year 
to submit evidence].  First, the RO subsequently 
readjudicated the issues on several occasions that fell after 
the expiration of the one-year period.  Moreover, the 
recently enacted Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____), made effective from November 
9, 2000, specifically addresses this issue and provides that 
nothing in paragraph (1) of 38 U.S.C.A. § 5103 shall be 
construed to prohibit the Secretary from making a decision on 
a claim before the expiration of the one-year period referred 
to in that subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Law and Regulations 

Finality/new and material evidence

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  The veteran filed his claim to reopen 
in November 1996, prior to this date.  Therefore, the earlier 
version of the law is applicable in this case.  Accordingly, 
the law states as follows.

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
a finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminates the concept of a well-grounded claim).]

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For certain chronic disorders, to include psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2003).

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2003); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).  Additional disability resulting from the aggravation 
of a non service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448.


Secondary service connection is available where a disability 
is the result of another disability that has been attributed 
to VA treatment or hospitalization and for which compensation 
is payable under 38 U.S.C.A. § 1151.

VAOPGCPREC 8-97 (February 11, 1997):  VA's General Counsel 
has held that disability compensation may be paid pursuant to 
38 C.F.R. § 3.310 for disability that is proximately due to 
or the result of a disability for which compensation is 
payable under 38 U.S.C.A. § 1151.

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a rib 
disorder.

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a rib disorder.  As 
discussed in detail above, before the Board can evaluate the 
merits of a previously denied claim, it must first determine 
whether a claimant has submitted new and material evidence 
with respect to that claim.  See Elkins, 12 Vet. App. at 218-
19.  

The Board notes that, while the veteran initially phrased his 
claim for residuals of a cholecystectomy and appendectomy as 
"secondary to rib pain" in submissions in October 1997, May 
1998 and July 1998, it does not appear from his description 
of events and from subsequent submissions that a true 
secondary service connection claim was intended.  In a June 
2000 letter, the veteran stated that he reported to the VA 
hospital in Richmond, Virginia, with chest pain that he 
thought emanated from his ribs.  It was during this visit 
that the appendectomy and costocystectomy were performed, 
after it was determined that his gallbladder was infected.  
It does not appear that the veteran in fact contends that a 
rib disorder caused the disorders of the appendix and 
gallbladder which required their removal, or that such 
disorders were proximately due to or the result of a rib 
disorder.  Rather, he appears to contend that they were 
caused by the same in-service injury, or in the alternative 
that there was in fact nothing wrong with his appendix and 
gallbladder.  The Board notes that in later submissions, such 
as in December 2002, the veteran phrased the issue as 
residuals of a cholecystectomy and appendectomy.  While the 
veteran does contend that his appendix and gallbladder 
disorders were misdiagnosed, and that a rib disorder was the 
true cause of his pain, such an assertion amounts to a claim 
under 38 U.S.C.A. § 1151, and such a claim is addressed by 
the Board as a separate issue, below.  Accordingly, the Board 
will not address this issue as a secondary service connection 
claim.

Analysis

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that the 
veteran has submitted new and material evidence sufficient to 
reopen his claim of entitlement to service connection for a 
rib disorder.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

At the time of the March 1995 rating action, the evidence 
then of record included only the veteran's statements and his 
service medical records.  The veteran's contentions were that 
he suffered an injury to his chest in service and that he has 
suffered chest pain ever since.  The service medical records 
showed that the veteran complained of rib pain in service in 
November 1963.  A possible diagnosis of costochondritis was 
listed with a question mark.  X-rays were normal and no 
abnormal findings for the chest were included on a September 
1963 examination.  An examination was also conducted in 
November 1963, after the first complaint of symptoms by the 
veteran; however, the examination report contains no marks in 
either the "normal" or "abnormal" columns for any of the 
clinical evaluations performed.  

Thus, the competent evidence in March 1995 showed only onset 
of symptoms in service, element (2).  It did not establish 
that the veteran was diagnosed with a chronic disability in 
service, or that he had a current disability at the time of 
his claim, element (1).  In addition, the competent medical 
evidence did not purport to show a relationship between the 
veteran's military service, or any incident thereof, and any 
current disability, element (3).

The evidence submitted after March 1995 consists of VA 
hospitalization and outpatient treatment reports and 
additional statements of the veteran.  The veteran maintains 
in numerous statements, at testified at the June 2003 
hearing, that he was beaten and kicked in the ribs during 
service and that this resulted in torn rib cartilage that has 
continued to this day.  The Board notes that for the purpose 
of establishing whether new and material evidence has been 
submitted, the truthfulness of evidence is presumed, unless 
the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

While the veteran's account of being beaten and kicked in the 
ribs is not shown in the service medical records, the 
statement is not inherently incredible.  It is therefore 
accepted as an account of what happened in service only.  
However, as noted above, Hickson element (2) was already 
shown at the time of the March 1995 denial.  With respect to 
the other elements, a current diagnosis and a nexus, the 
Board notes that while laypersons are capable of testifying 
as to symptoms, they are not competent to testify as to the 
proper diagnosis, date of onset or cause of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that laypersons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation, or in this case, of 
aggravation of a preexisting disease, cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  Accordingly, the 
Board finds that, while credible, the veteran's statements 
are not competent with respect to the unestablished elements, 
and do not constitute new and material evidence.

VA clinical records received after the May 1995 denial show 
ongoing treatment for complaints of right lower rib cage 
pain.  However, most significantly, an August 1996 report 
shows the examiner's opinion that the veteran's rib pain is 
most likely due to chronic costochondritis.  This evidence 
is, in the opinion of the Board, new and material evidence 
with respect to the issue of entitlement to service 
connection for a rib disorder because such evidence suggests 
that the veteran has a current diagnosis of a chronic 
condition, which is the same condition diagnosed, although 
tentatively, in service.  Such evidence suggests at least the 
possibility that the onset of the veteran's current chronic 
disability was during service and not after.  This evidence 
was not previously of record, it bears directly and 
substantially upon the specific matter under consideration, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  See Hodge, supra.  
Therefore, the Board finds that the veteran's claim of 
entitlement to service connection for residuals of a rib 
disorder is reopened.

2.  Entitlement to service connection for disorders of the 
gallbladder and appendix.

The veteran is seeking entitlement to service connection for 
disorders of the gallbladder and appendix.  He underwent a 
cholecystectomy and appendectomy in July 1992, and he 
attributes these procedures to an abdominal injury in 
service.

Duty to assist

As discussed above, at this point the Board must determine 
whether VA's statutory duty to assist the veteran in the 
development to his claim has been fulfilled.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).

The Board notes that a VA examination has not been conducted 
in this case.  As stated above, the VCAA provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  As will be discussed in more detail 
in the REMAND section below, with respect to the issues of 
entitlement to service connection for a psychiatric disorder 
and for a rib disorder, the Board finds that an examination 
is necessary, and additional development has been ordered.  

With respect to the issue of entitlement to service 
connection for disorders of the appendix and gallbladder, the 
Board finds that, in the absence of evidence of an in-service 
injury or disease upon which a medical examiner could base a 
nexus opinion, any such opinion would not aid the Board in 
its decision or benefit the veteran.  Under the circumstances 
presented with respect to this issue, a remand for such 
examination and opinion is not "necessary."  Cf. Charles v. 
Principi, 16 Vet. App. 370 (2002).  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 USCA § 5103A(a)(2).

The Board finds that, with respect to the appendix and 
gallbladder claim,  reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO obtained the 
veteran's service medical records.  The veteran identified 
pertinent VA hospitalization and outpatient treatment records 
on several occasions.  The RO requested and obtained them in 
January 1997, January 1998, June 2001, April 2002, and June 
2002.  The veteran also submitted medical records in October 
1997, November 1998, June 2000, September 2001, May 2002, 
July 2002 and January 2003.  There is no indication that 
there exists any evidence which has a bearing on this case 
which has not been obtained.  The veteran stated in May 2001 
that all of his medical evidence is at the VA Medical Center 
in Miami, Florida.  As stated, the RO obtained those records.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He indicated in a December 2002 
statement that he wanted a BVA hearing, and he presented 
personal testimony before the undersigned at a VA Central 
Office hearing in June 2003, the transcript of which is of 
record.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the new 
law.  Under these circumstances, the Board can identify no 
further development that would avail the veteran or aid the 
Board's inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  Accordingly, the Board will proceed to a 
decision on the merits.   

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

The Board has reviewed the evidence of record, and for 
reasons which will be expressed in greater detail below, the 
Board finds that disorders of appendix and gallbladder were 
not incurred as a result of the veteran's military .

The Board notes initially that the veteran's gallbladder and 
appendix were removed in July 1992 and that the veteran's 
gallbladder was found to be necrotic at that time.  The 
appendix was found not to be inflamed but was removed anyway.  
Therefore, the first Hickson element is conceded.

With respect to the second element, the Board can identify 
nothing in the service medical records to indicate either 
that the veteran suffered an injury to his gallbladder or 
appendix in service, or that he suffered the onset of disease 
of these organs during service.  The veteran contends that he 
was kicked in the chest and abdomen during service and that 
this resulted in injury to his appendix and gallbladder.  
However, the service records contain no reference to such an 
injury.  

The Board notes that the veteran did not engage in combat 
with the enemy in active service during a period of war, 
therefore, the presumption afforded by 38 U.S.C.A. § 1154(b) 
(West 2002); 38 C.F.R. § 3.304(d) (2003) with respect to lay 
testimony of what occurred during service does not apply.

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze 
the credibility and probative value of all evidence, account 
for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See, e.g., Eddy 
v. Brown, 9 Vet. App. 52 (1996); Meyer, 9 Vet. App. 425; 
Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, consistent with Colvin, the Court has held 
that the Board may not reject medical opinions based on its 
own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

The Board attaches greater weight of probative value to the 
contemporaneous service records and post-service medical 
records than on the veteran's recollections 40 years after 
the fact.  The service medical records show that the veteran 
sought treatment for various health complaints throughout his 
period of service.  It is expected that some reference to an 
incident such as reported by the veteran would appear in the 
medical records.  Those records are not only silent as to 
complaints with respect to the appendix and gallbladder, but 
show normal findings for the abdomen and viscera in a 
September 1963 examination, and the veteran himself reported 
no history of appendix or gallbladder problems on a report of 
medical history in September 1963 and November 1963.  Indeed, 
the July 1992 operative report shows that the veteran 
reported the onset of symptoms and abdominal pain as 
occurring two days prior to his hospital admission.  This 
conflicts with his current assertions.

As stated, the Board favors the contemporaneous medical 
records over the veteran's current contentions.  Not only may 
the veteran's memory be dimmed with time, but self-interest 
may play a role in the more recent statements.  See Cartright 
v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect 
the credibility of testimony]; cf. Pond v. West, 12 Vet. App. 
341, 346 (1999).

As the veteran's statements regarding an injury in service 
are not substantiated by the medical evidence of record, but 
in fact conflict with it, the Board finds that the second 
Hickson element is not satisfied.  

With respect to the third element, the Board can identify no 
competent medical evidence which purports to relate the 
veteran's appendix and gallbladder disorders to the veteran's 
military service or an incident thereof.  The primary 
evidence in support of the veteran's claim comes from his own 
contentions.  However, it is now well established that 
although he is competent to report on his symptoms, as a 
layperson without demonstrated medical training the veteran 
is not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  The third Hickson element is 
not satisfied.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran's disorders of 
the gallbladder and appendix resulted from a disease or 
injury incurred in active service.  The veteran's claim of 
entitlement to service connection for disorders of the 
gallbladder and appendix are denied.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a rib disorder is 
reopened; to that extent, the appeal is granted.

Service connection for disorders of the gallbladder and 
appendix are denied.




1.  Entitlement to service connection for a rib disorder 
(reopened).

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to service connection for an incisional 
hernia under provisions of 38 U.S.C.A. § 1151.

REMAND

The Board notes that a full VA examination has not been 
conducted with respect to any of these issues.  As stated 
above, the VCAA stipulates that the assistance provided by VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
"necessary" to make a decision on the claim.  

An examination or opinion is considered necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an injury or disease in service; (C) indicates that 
the claimed disability or symptoms may be associated with the 
established injury, or disease in service or with another 
service-connected disability, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2003); 
see also Charles v. Principi, 16 Vet. App. 370 (2002).

With respect to the rib injury claim, as discussed above, the 
record contains competent evidence that the claimant has a 
current rib disability, diagnosed as chronic costochondritis 
in May 1997.  Further, the record contains evidence from the 
service medical records that the veteran suffered the onset 
of symptoms related to his ribs in service, and received a 
tentative diagnosis of costochondritis at that time.  
Finally, the record contains evidence in the form of the 
veteran's testimony that his symptoms have persisted since 
service.  That testimony, in combination with the "chronic" 
diagnosis rendered in May 1997, indicate that his symptoms 
"may be associated" with the injury in service, but it does 
not provide sufficient medical evidence to make a decision on 
the claim.  Therefore, under the VCAA and Charles, a VA 
examination is necessary to make a decision in the claim.

With respect to the claimed psychiatric disorder, the Board 
notes initially that the veteran has been diagnosed with a 
personality disorder, and such disorders are considered to be 
congenital or developmental disabilities for which service 
connection may not be granted.  See 38 C.F.R. § 3.303, 4.9, 
4.127 (2003); See also Winn v. Brown, 8 Vet. App. 510, 516 
(1996) and cases cited therein.  However, the veteran was 
also diagnosed with an adjustment disorder in April 1997, 
with a chronic delusional psychotic condition in June 2002, 
and with schizophrenia in July 2001 and May 2002.  While the 
service medical records do not indicate that the veteran had 
schizophrenia in service or within a year of separation, a 
June 2002 VA treatment report contains a diagnosis of a 
chronic delusional psychotic condition, and a finding that 
this condition has rendered the veteran totally and 
permanently disabled dating back "perhaps" to 1963 when he 
was discharged from the military.  

The Board finds that, while such a qualified diagnosis is 
insufficient in itself to establish service connection, it 
does indicate that his current symptoms "may be associated" 
with his military service.  Therefore, under the VCAA and 
Charles, a VA examination is necessary to make a decision in 
the claim.

Finally, with respect to the claimed incisional hernia, the 
Board notes that it is uncontested that the veteran underwent 
a surgical appendectomy and costocystectomy at the VA Medical 
Center in Richmond, Virginia, in July 1992.  A May 2002 
letter from the veteran's primary care physician at the VA 
Medical Center in Miami, Florida, shows that an incisional 
hernia resulted from that procedure and that three attempted 
repairs of that hernia have been unsuccessful.  According to 
that letter, and a May 2000 letter from the same physician, 
the veteran now suffers weakness in the abdominal wall and 
has been restricted in the amount he can lift.  This evidence 
establishes that additional disability has resulted from VA 
surgical treatment, but does not establish whether the 
additional disability was a necessary consequence of the 
treatment provided, was merely coincident with treatment 
provided, or that it resulted from the veteran's willful 
misconduct or failure to follow directions.  Therefore, under 
the VCAA and Charles, a VA examination is necessary to make a 
decision in the claim.

Accordingly, these issues are REMANDED to Veterans Benefits 
Administration (VBA) for the following action:

1.  The veteran should be afforded a VA 
examination by an appropriate medical 
professional to determine the nature and 
etiology of any current disorder of the 
ribs.  The examiner is asked to 
thoroughly review the veteran's medical 
records in conjunction with the 
examination and to indicate in the 
examination report that the records were 
reviewed.  The examiner is asked to list 
any diagnoses of the ribs that can be 
currently supported.  The examiner is 
also asked to offer an opinion, based on 
the examination of the veteran and the 
evidence contained in the claims file, 
whether any currently diagnosed disorder 
of the ribs is as likely as not related 
to the veteran's military service, or any 
incident thereof.  The claims file should 
be forwarded to the examiner.

2.  The veteran should be afforded a VA 
examination by an appropriate medical 
professional to determine the etiology 
and severity of the veteran's incisional 
hernia.  The examiner is asked to 
thoroughly review the veteran's medical 
records in conjunction with the 
examination and to indicate in the 
examination report that the records were 
reviewed.  The examiner is asked to 
describe the current extent of disability 
caused by the veteran's incisional 
hernia.  

The examiner is also asked to offer an 
opinion, based on the examination of the 
veteran and the evidence contained in the 
claims file, whether the incisional 
hernia is as likely as not (a) a 
necessary consequence of (i.e., certain 
or intended to result from) properly 
administered, consensual treatment 
provided; (b)  merely coincident with 
treatment provided; or (c) a result of 
the veteran's willful misconduct or 
failure to follow directions.  It is must 
be stressed that negligence and fault on 
the part of hospital staff are not 
factors that should be considered in 
rendering the opinion.  The claims file 
should be forwarded to the examiner.

3.  The veteran should be afforded a VA 
mental disorders examination to determine 
the nature and etiology of any current 
psychiatric disorder.  The examiner is 
asked to thoroughly review the veteran's 
medical records in conjunction with the 
examination and to indicate in the 
examination report that the records were 
reviewed.  The examiner is asked to list 
any psychiatric diagnoses that can be 
currently supported.  The examiner is 
also asked to offer an opinion, based on 
the examination of the veteran and the 
evidence contained in the claims file, 
whether any currently diagnosed 
psychiatric disorder is as likely as not 
related to the veteran's military 
service, or any incident thereof.  The 
claims file should be forwarded to the 
examiner.

4.  If a diagnosis of PTSD results from 
the VA mental disorders examination, VBA 
should conduct any additional development 
that is indicated by such a diagnosis.  
Thereafter, VBA should readjudicate the 
veteran's claims of entitlement to 
service connection for a rib disorder and 
a psychiatric disorder, and entitlement 
to compensation under 38 U.S.C.A. § 1151 
for incisional hernia.  If any claim 
remains denied, VBA should provide the 
veteran with a supplemental statement of 
the case.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                        
____________________________________________
	M. S. SIEGEL 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



